Citation Nr: 1032942	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  08-09 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for coronary artery disease 
(CAD), including as secondary to service-connected diabetes 
mellitus, Type II (DM).  

2.  Entitlement to service connection for residuals of a cerebral 
vascular accident (CVA), including as secondary to service-
connected DM.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1955 to November 
1975, including service in the Republic of Vietnam from October 
1965 to October 1966. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

At the outset, the Board notes that, on October 13, 2009, in 
accordance with authority provided in 38 U.S.C. § 1116, the 
Secretary of Veterans Affairs announced his decision to establish 
presumptions of service connection, based upon exposure to 
herbicides within the Republic of Vietnam during the Vietnam era, 
for three new conditions:  ischemic heart disease, Parkinson's 
disease, and B cell leukemias.  As required by 38 U.S.C. § 1116, 
the Department of Veterans Affairs (VA) will issue regulations 
through notice and comment rule-making procedures to establish 
the new presumptions of service connection for those diseases.  
Those regulations will take effect on that date that a final rule 
is published in the Federal Register.  Until that time, however, 
VA does not have authority to establish service connection and 
award benefits based upon the planned new presumptions.  
Accordingly, on November 20, 2009, the Secretary of Veterans 
Affairs directed the Board to stay action on all claims for 
service connection that cannot be granted under the current law, 
but that potentially may be granted based on the planned new 
presumptions of service connection for ischemic heart disease, 
Parkinson's disease, and B cell leukemias based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.  As the Veteran's claim for service connection for CAD may 
be affected by these new presumptions, the Board must stay action 
with regard to that issue in accordance with the Secretary's 
stay, and once the planned final regulations are published, 
adjudication of that claim will be resumed.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDING OF FACT

There is no medical evidence of record showing that the Veteran 
has been diagnosed with any current residuals of a CVA.


CONCLUSION OF LAW

The criteria for service connection for residuals of a CVA have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court)  held that, 
upon receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. 
Cir., 2004).  An RO letter dated in January 2007 informed the 
Veteran of all three elements required by 38 C.F.R. § 3.159(b) as 
stated above, to include the evidence and information necessary 
to substantiate his claim on both a direct and secondary basis.  
Additionally, the January 2007 letter advised him of the 
requirements for establishing a disability rating and effective 
date in accordance with Dingess, supra. 

Regarding the duty to assist, the RO has obtained all treatment 
records adequately identified by the Veteran, including his 
service, VA, and private treatment records.  The Board notes 
that, at his July 2007 VA examination, the Veteran reported that 
he had been hospitalized at the Baptist Hospital in Pensacola in 
2003 for a CVA.  In this regard, the Board acknowledges that 
records from such treatment have not been associated with the 
claims file.  However, the Board points out that while these 
records pertain to the Veteran's CVA, because such records would 
only span the period of time in which the Veteran was 
hospitalized in 2003, they would not provide any information 
regarding whether the Veteran has any current residuals from such 
an incident.  Rather, such records would show, at most, what his 
medical condition was in 2003, prior to the time that the Veteran 
filed his CVA claim in November 2006.  Furthermore, the Board 
finds that the evidence of record, including the Veteran's VA 
treatment records; the July 2007 VA examination report; private 
treatment records from Dr. Miles dated from March 2006 to January 
2009; private treatment records from Dr. Summers dated from 
February 1999 to December 2008; and the Veteran's statements in 
support of his claim, adequately addresses whether the Veteran 
has any current residuals of a CVA.  In this regard, the Board 
points out that VA is not required to search for evidence, which 
even if obtained, would make no difference in the result.  Allday 
v. Brown, 7 Vet. App. 517, 526 (1995) (quoting Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); see also Soyini v. Derwinski, 
1 Vet. App. 541 (1991) (declining to require strict adherence to 
technical requirements and impose additional burdens on VA when 
there was no benefit flowing to the claimant).  Consequently, a 
remand for these records is not warranted. 

The RO has also provided the Veteran with a VA examination in 
July 2007.  The Board acknowledges the Veteran's representative's 
argument that such is inadequate in that the examiner did not 
offer an opinion as to whether the Veteran's CVA is related to 
service or his service-connected DM.  However, in light of the 
examiner's assessment that the Veteran had a CVA without physical 
findings and without any residuals, i.e., no current disability, 
an opinion regarding the etiology of the CVA is not necessary.  
Therefore, the Board finds that the July 2007 examination is 
adequate for adjudication purposes.

Accordingly, the Board finds that the duty to assist has been 
satisfied and there is no reasonable possibility that any further 
assistance to the Veteran by VA would be capable of 
substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Because VA's duties to notify and assist have been met, there is 
no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

The Veteran contends that service connection for residuals of a 
CVA is warranted.  Specifically, he asserts that he suffered a 
CVA as a result of his service-connected DM, and as such, his 
residuals of the CVA should be service-connected.  In this 
regard, the Board notes that, in December 2002, service 
connection for the Veteran's DM was granted, effective August 9, 
2001. The Board also notes that, in August 2007, service 
connection was granted for peripheral neuropathy of the upper and 
lower extremities, bilaterally, as secondary to his service-
connected DM, effective November 3, 2006.  

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a Veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Service connection cannot be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level of 
disability and comparing it to current level of disability.  71 
Fed. Reg. 52744-47 (Sept. 7, 2006); 38 C.F.R. § 3.310(b) (2009).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this regard, the Board must assess the credibility 
and probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor one 
medical opinion over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  
While the Board is not free to ignore the opinion of a treating 
physician, it is free to discount the credibility of that 
physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 
471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Moreover, the Board notes that, in adjudicating a claim, it is 
charged with the duty to assess the credibility and weight given 
to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  Indeed, the Court has declared that, 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

The Veteran's service treatment records are devoid of evidence of 
any complaints of, or treatment for, a CVA or a transient 
ischemic attack (TIA).  Moreover, these records indicate that the 
Veteran specifically denied having dizziness or fainting spells 
on his September 1955, September 1959, and June 1968 reports of 
medical history, as well as on three additional undated reports 
of medical history.  Finally, the Veteran's periodic examinations 
in July 1958, September 1959, October 1962, June 1968, August 
1970, and March 1973, fail to note a history of CVA or TIA. 

Post-service, the Veteran was afforded a VA general examination 
regarding his residuals of an in-service automobile accident in 
November 1974, and specifically, an injury to his a right 
shoulder.  However, there is no indication from the examination 
report that the Veteran had yet experienced a CVA or TIA, or that 
he had any symptomatology related to such an incident.  

Subsequently, in February 1999, the Veteran began treatment with 
Dr. Summers.  At his initial evaluation in February 1999, Dr. 
Summers noted that the Veteran's previous medical history was 
significant for borderline hypercholesterolemia, gastroesophageal 
reflux disease (GERD), and colon polyps, as well as an unclear 
history of hypertension and glucose intolerance.  Moreover, Dr. 
Summers noted that the Veteran's previous 
surgeries/hospitalizations included hospitalization after a car 
accident in 1972 when he broke "his collar bone, seven ribs, and 
both legs;" a cholecystectomy in 1980; hospitalizations for 
chest pain in 1995 and 1997; and a partial C6-C7 left 
hemilaminectomy with decompression of the left C7 nerve root in 
1999.  Based on his evaluation of the Veteran at that time, Dr. 
Summers assessed him as having an unclear history of hypertension 
and elevated gamma-glutamyl transpeptidase (GGTP).  
Significantly, however, no mention of a history of CVA or TIA, or 
any residuals associated with such an accident or attack, was 
made at that time.

Dr. Summers' subsequent treatment records, which are dated from 
September 1999 to December 2008, reveal that, during this time, 
the only conditions that the Veteran received treatment for were 
DM, an upper respiratory infection (URI), hypertension, ankle 
edema, hyperlipidemia, low back pain, dyshidrotic hand eczema, 
foot dyshidrosis, left arm numbness, atypical chest pain, alcohol 
abuse, a dystrophic left little toenail, right groin strain, 
right great toenail avulsion, possible 
orchitis/epididymitis/urethritis, GERD, testicular pain, a 
possible "blind spot" in his right eye, glucose intolerance, 
and rectal bleeding.  Additionally, during treatment in March 
2000, Dr. Summers noted that the Veteran had been experiencing 
benign positional vertigo and advised him to see a neurologist.  

In March 2006, the Veteran began treatment with Dr. Miles.  At 
that time, the Veteran reported that he had been experiencing 
episodes of "a fluttering sensation," as well as a vibrating 
sensation in his chest for two to three seconds, at least two to 
three times a day.  The Veteran denied vertigo, syncope, or near 
syncope, and Dr. Miles reported that a review of the remainder of 
his systems was negative.  Based on his evaluation, Dr. Miles 
diagnosed the Veteran with chest discomfort, right carotid bruit, 
and periods of fluttering sensations, most consistent with 
palpations.  A week later, Dr. Miles performed a carotid 
ultrasound and Doppler study, which revealed that the Veteran's 
right and left sub-clavian artery velocities were normal, his 
right and left vertebral flows were antegrade, and his maximal 
right and left internal carotid artery stenosis was less than 50 
percent. 

In April 2006, the Veteran underwent a VA intake evaluation in 
order to establish the medical center as his primary care 
facility.   At that time, the physician took a medical history, 
noting that the Veteran had a left knee surgery in 1980, a 
cholecystectomy in 1980, neck surgery in 1990, left bicep 
rupture/repair in September 2005 with continuing numbness in the 
left hand, heart catheterization with four stents placed earlier 
that month.  The physician also reported that the Veteran's past 
medical problems included DM, GERD, and gout, and noted the 
Veteran's report that he had been diagnosed with a "heart 
seizure" in the past.  

During follow-up treatment with Dr. Miles in May 2006, after the 
Veteran's rheolytic thrombectomy of the right coronary artery and 
stenting of a total occlusion, Dr. Miles noted a "recent history 
of TIA."  However, he also reported that the Veteran had been 
doing very well, with no syncope or near syncope.  

In February 2007, the Veteran was hospitalized at West Hospital 
Center with complaints of a sharp pressure sensation over the 
left side of his chest.  The Veteran was admitted overnight and 
his final discharge diagnosis was chest pain of unclear etiology 
and CAD.    

In July 2007, the Veteran was afforded a VA examination regarding 
his DM and any possible secondary conditions.  At the outset of 
the examination report, the examiner reported that the claims 
file had been reviewed.  The examiner also noted that the Veteran 
was service-connected for DM, and that this condition had its 
onset in the mid-1990s.  The examiner went on to report that the 
Veteran had a history of peripheral vascular disease with 
bilateral carotid stenosis, and had been hospitalized in 2003 for 
a CVA involving left side weakness.  The physician noted that the 
Veteran's stroke had its onset in 2003, when he experienced 
slurred speech and left sided weakness.  In this regard, the 
examiner reported that the stroke ultimately resolved, although 
it was determined that he had carotid stenosis.  Additionally, 
the examiner noted the Veteran reports that he still experienced 
some persistent left side weakness, lightheadedness when changing 
positions, and generalized weakness and fatigue, although he 
currently denied having seizures, headaches, or functional loss.  
Finally, the examiner reported that the Veteran was currently 
taking Plavix and aspirin for this condition, but that the 
overall condition had stabilized.  

Significantly, however, on examination, the Veteran had normal 
motor function and motor strength in both upper and lower 
extremities, and normal carotid upstroke, although there were 
bruits over the left and right carotids.  Based on his 
examination, the examiner assessed the Veteran as having a CVA 
without physical findings and without any residuals.  

Thereafter, at a six month evaluation in January 2008 at the 
Northwest Florida Hospital Group, the Veteran was noted to have 
"a history of TIA."  At that time Veteran reported that he had 
been doing very well since his last visit, although he reported 
having an occasional little tingling sensation, occasional 
episodes of dizziness for which he was now taking medication, and 
occasional, very brief fluttery sensations.

Additionally, during follow-up treatment in July 2008, Dr. Miles 
noted that the Veteran had a history of prior TIA and assessed 
the Veteran as currently having CAD, status-post stent placement.  
At that time, the Veteran reported that he had been doing very 
well since his last appointment.  Additionally, in a July 2008 
letter, Dr. Miles reported that the Veteran's cardiology problem 
list included a history of CAD, a history of TIA, and 
hypertension.  Thereafter, in December 2008, Dr. Miles conducted 
another carotid ultrasound, which again revealed that the 
Veteran's right and left sub-clavian artery velocities were 
normal, his right and left vertebral flows were antegrade, and 
his maximal right and left internal carotid artery stenosis was 
less than 50 percent.  

In December 2008, the Veteran underwent a pre-operative 
consultation/physical examination with Dr. Summers.  At that 
time, the Veteran reported that he got transiently dizzy or 
vertiginous when he stood up too quickly, and had very rare 
palpations.  On examination, Dr. Summers noted that the Veteran 
was neurologically grossly intact and that bilateral carotid 
bruits could be heard, which were more prominent on the right 
side.  Dr. Summers then went on update the Veteran's past medical 
history.  In this regard, Dr. Summers noted that, in addition to 
the history recorded in February 1999, the Veteran's medical 
history was now also significant for hypertension, DM, 
hyperlipidemia, CAD, and diverticulosis, as well as alcohol 
abuse, gout, and prostatism.  Dr. Summers also noted that the 
Veteran had been hospitalized for chest pain in 2000 and 2002, 
underwent a cardiac catheterization in 2002, underwent left 
distal bicep tendon rupture repair in 2005, underwent cardiac 
catheterization with rheolyitic thrombectomy and placement of two 
coronary stents in 2006, was hospitalized for a "??? TIA ???  
partial seizure" in 2006, and was hospitalized in 2006 for 
atypical chest pain.  However, Dr. Summers' personal assessment 
of the Veteran at that time only included hypertension, DM, and 
hyperlipidemia.  Finally, Dr. Summers reported that on account of 
the Veteran's carotid bruits, the Veteran should be scheduled for 
a carotid ultrasound prior to a planned oral surgery.  

During treatment in January 2009, Dr. Miles noted that the 
Veteran had been doing well since his last appointment, reporting 
no dyspnea, syncope or near syncope, episodes of rapid heart 
rate, or difficulty doing his normal activities.  Dr. Miles went 
on to assess him as having CAD, status-post stent placement of 
the right coronary artery, which was currently stable.  

Finally, the Board notes that a March 2009 VA active problem list 
fails to show any treatment for a TIA/CVA, or residuals thereof.  
Rather, this list includes only alcohol abuse, DM, unspecified 
CAD, benign essential hypertension, GERD, hypercholesterolemia, 
benign hypertrophy of the prostate, hyperuricemia, history of 
cholecystectomy, history of arthroscopy of the knee, history of 
displacement of cervical intervertebral muscle, and history of 
tendon repair of the upper arm/elbow.

Under VA law and regulations, a valid claim of service connection 
does not exist absent evidence of a current disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, a 
"current disability" cannot exist without some evidence of its 
existence.  Gilpin v. West, 155 F.3d 1353, 1356 (Fed. Cir. 1998).  
Based on the foregoing, there is simply no competent evidence 
that the Veteran has been diagnosed with any residuals of a CVA 
or TIA.  Rather, while the Veteran has reported experiencing left 
arm weakness and occasional periods of dizziness, 
lightheadedness, and vertigo, at no point during his extensive 
treatment has a physician reported that such symptomatology is in 
any way related to his history of CVA/TIA.  Moreover, after 
reviewing the Veteran's claims file and examining the Veteran, 
the July 2007 VA examiner assessed the Veteran as having a CVA 
without physical findings and without any residuals.  In this 
regard, the Board points out that the examiner specifically noted 
the Veteran's reports of persistent left side weakness, 
lightheadedness when changing positions, and generalized weakness 
and fatigue, as well as his hospitalization for a CVA in 2003.  
Significantly, however, on examination, the Veteran had normal 
motor function and motor strength in both upper and lower 
extremities.  As such, the July 2007 examiner concluded that he 
Veteran's condition had stabilized since his stroke and that 
there were no current residuals.  Furthermore, while the Veteran 
has consistently been noted to have a history of TIA, during 
treatment with Dr. Miles in January 2008, July 2008, December 
2008, and January 2009, he reported that he was doing well, and 
in January 2009, he reported that he had no difficulty performing 
his normal activities.  

As such, even though the evidence of record shows that the 
Veteran had a CVA in 2003 and a possible TIA in 2006, there is 
simply no evidence indicating that he has been diagnosed with any 
residuals of a CVA or TIA during the pendency of his appeal 
(i.e., since he filed his claim for benefits in October 2006).  
See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting 
that the requirement of a current disability is satisfied when 
the claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of that 
claim).  As such, absent any current diagnosis, an award of 
service connection is not warranted.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); see also Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999) (holding that, in order for service 
connection to be granted, there must be a diagnosed or 
identifiable underlying malady or condition for which service 
connection may be granted). 
 
In reaching this determination, the Board does not question the 
sincerity of the Veteran's conviction that he has residuals of a 
CVA/TIA.  As a lay person, however, he is not competent to 
establish a medical diagnosis or show a medical etiology merely 
by his own assertions because such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements, or opinions); see Duenas v. Principi, 18 Vet. App. 
512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (holding that a layperson is generally not capable of 
providing opinions on matters requiring medical knowledge, such 
as the condition causing or aggravating the symptoms); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 
Vet.App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 
456 (2007).  Because he is not professionally qualified to offer 
a diagnosis or suggest a possible medical etiology, and since the 
preponderance of the medical evidence shows that the Veteran does 
not currently have any residuals of a CVA, service connection for 
this condition must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable.  See 38 U.S.C.A. 5107(b); Ortiz 
v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  


ORDER

Service connection for residuals of a CVA is denied.  



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


